DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 9/6/22, which has been entered. 

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (“Blurred Persistence in Transactional Persistent Memory”) in view of Wang (“Hardware Supported Persistent Object Address Translation”).

Regarding claim 1, Lu teaches a computer implemented method, by receiving a request to modify data currently stored in persistent memory (Section II Background: C – Transactional Persistent Memory) "Figure 2 (a) shows the transaction phases in disk-based storage systems, in which the secondary storage is persistent and the main memory is volatile. The volatility-persistence boundary lies between the main memory and the secondary storage. To ensure the storage consistency, the software (i.e., file systems or database management systems) manages the data versions and the write ordering from the main memory to the secondary storage. A transaction is executed following the steps shown in Figure 2 (a). In Step 1, the transaction reads data blocks from the disks to the main memory. In the memory, the transaction is executed in the execution area. After the execution finishes, data pages that need persistence are copied to the operating system page cache, as shown in Step 2. Before these data pages being written to the data area, they are firstly written to the log area, as shown in Step 3. Only when these data pages are completely persisted in the log area, they are checkpointed to the data area, as shown in Step 4." Mentions execution of transaction (modification of data) read from disks (persistent memory).
	determining a correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory (Section II Background, Section III Blurred Persistence: A – Execution in Log) “Each block has an unique address. With the determined address, an uncommitted block is written to its own location. It neither overwrites any other block nor is overwritten. (2) Uncommitted data blocks are identified using their transaction status metadata in the log, which has associated metadata to indicate the transaction status. For each transaction, there is a block to record these metadata, i.e., a commit record for a committed transaction and an abort record for an aborted transaction.” Wherein the determined address (determined correlation) within metadata (volatile memory address locations in a volatile transaction cache) maps to persistent memory (persistent memory locations in the persistent memory).
transferring data associated with the request from a plurality of persistent memory locations within the persistent memory to a plurality of corresponding volatile memory address locations within the volatile transaction cache, utilizing the determined correlation (Section II Background, Section III Blurred Persistence: A – Execution in Log) “To ensure the storage consistency, the software (i.e., file systems or database management systems) manages the data versions and the write ordering from the main memory to the secondary storage. A transaction is executed following the steps shown in Figure 2 (a). In Step 1, the transaction reads data blocks from the disks to the main memory. In the memory, the transaction is executed in the execution area” (Section II Background) , “Each block has an unique address. With the determined address, an uncommitted block is written to its own location. It neither overwrites any other block nor is overwritten. (2) Uncommitted data blocks are identified using their transaction status metadata in the log, which has associated metadata to indicate the transaction status. For each transaction, there is a block to record these metadata, i.e., a commit record for a committed transaction and an abort record for an aborted transaction.” (Section III Blurred Persistence: A – Execution in Log) Wherein data (data associated with the request) is read (transferred) from data pages (a plurality of persistent memory locations) to the main memory (plurality of volatile memory address locations within the volatile transaction cache). Wherein the determined addresses (corresponding addresses utilizing the determined correlation) are used for transactions (transferring).
performs the requested modification on the transferred data within the volatile memory address locations of the volatile transaction cache (Section II Background) “A transaction is executed following the steps shown in Figure 2 (a). In Step 1, the transaction reads data blocks from the disks to the main memory. In the memory, the transaction is executed in the execution area. After the execution finishes, data pages that need persistence are copied to the operating system page cache, as shown in Step 2. Before these data pages being written to the data area, they are firstly written to the log area, as shown in Step 3. Only when these data pages are completely persisted in the log area, they are checkpointed to the data area, as shown in Step 4." Wherein the transaction is executed (modified) on the data pages (transferred data) in the main memory (volatile transaction cache).
identifies modified volatile memory address locations in the volatile transaction cache that have been written during the requested modification. (Section I Introduction) “XIL reorganizes the log structure to make the uncommitted data detectable in the log. During recovery, the detected uncommitted data can be cleaned from the log while leaving only committed transactions. Second, Volatile Checkpoint with Bulk Persistence (VCBP) allows delayed persistence of committed transaction data in each transaction execution and avoids the tracking of to-be-persisted data…It also aggressively flushes all data blocks from the CPU cache to memory using bulk persistence, with the reorganized memory areas and structures.” Wherein uncommitted data in the log (modified locations in the volatile transaction cache that have been written during the requested modification) is detected (identifies) using the log structure (volatile memory address locations).
copying data within the modified volatile memory address locations to a log within the persistent memory (Section I Introduction, Section II Background: C – Transactional Persistent Memory) “This is achieved by making the corresponding log data persistent and maintaining the commit order of checkpointed data across threads.” , “Before being written to the data area, they are first persisted to a persistent area called log area” Wherein the log data (data within the modified volatile memory address locations) is made persistent in a log area (copied to a log within the persistent memory).
copying the data within the modified volatile memory address locations to corresponding persistent memory locations in the persistent memory, utilizing the determined correlation (Section II Background, Section III Blurred Persistence: A – Execution in Log)  “Only after the data have been completely written to the persistent log area, they are checkpointed (i.e., written back from the log area to the data area) to the persistent data area.” Wherein the logged data (data within the modified volatile memory address locations) are written back (copied back) to the persistent data area (locations in the persistent memory). Wherein the determined addresses (corresponding addresses utilizing the determined correlation) are used for transactions (copying).
and removing the logged data from the persistent memory, in response to determining that the copying has completed (Section III Blurred Persistence: B – Volatile Checkpoint with Bulk Persistence) ”The durability of committed data is ensured with the persistent log area, which is not truncated until the bulk persistence” Wherein the committed data log area (the logged data from the persistent memory) is truncated (removed) following (in response to) the bulk persistence (the copying has completed).
Lu may not teach determining the correlation includes calculating an offset between memory locations.
Wang teaches determining the correlation includes calculating an offset between memory locations. (Fig. 2; Section 2.1.3: Translation) " Translation. As shown in Figure 2, each pool is mapped into the virtual address space, and each page of the pool is individually mapped to a physical address using conventional approaches for virtual memory. It’s worth noting that the same pool might map to different virtual addresses in different processes. Furthermore, the mapping to physical address is handled by the virtual memory manager for the system in the conventional way. An ObjectID can be converted to a virtual address as long as we know the location of the pool. In our API, such a translation is provided by the oid_direct function. Once a pool is mapped into an address space, has a base address, and the relation of pool id to base address is tracked in an efficient data structure, like a hash table. For any given ObjectID, the translated address is obtained by searching the data structure for the unique pool id, returning the address where the pool is mapped, and then adding the offset.” Wherein an offset (calculating an offset) is used to identify memory pools (determining correlation between memory locations).
Lu and Wang are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lu and Wang before them to modify the determined address and metadata of Lu to utilize the offset between memory locations of Wang. The suggestion and/or motivation for doing so would be obtaining the advantage of efficiently translating persistent memory locations to virtual addresses. (Wang Abstract).  Therefore, it would have been obvious to combine Lu and Wang to obtain the claimed invention as specified in the instant application claims.

Regarding claim 2, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the offset between the volatile memory address locations in the volatile transaction cache and the persistent memory locations in the persistent memory includes a difference between a first starting address of the volatile memory address locations in the volatile transaction cache and a P201900263US01/ARC1P122- 2 -second starting address of the persistent memory locations in the persistent memory (Wang Fig. 2; Section 2.1.3: Translation) , (Section II Background, Section III Blurred Persistence: A – Execution in Log) Wherein the offsetP201900263US01/ARC1P122- 2 – in figure 2 is shown to be the difference between P201900263US01/ARC1P122- 2 -a first and second address location (the offset is a difference a first starting address and a second starting address). Wherein that offset is used for the determined address of Lu ( the volatile memory address locations in the volatile transaction cache and the persistent memory locations in the persistent memory).

Regarding claim 3, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the calculated offset is applied to the modified volatile memory address locations to determine the corresponding persistent memory locations to be modified.  (Wang, Fig. 2; Section 2.1.3: Translation) " Translation. As shown in Figure 2, each pool is mapped into the virtual address space, and each page of the pool is individually mapped to a physical address using conventional approaches for virtual memory. It’s worth noting that the same pool might map to different virtual addresses in different processes. Furthermore, the mapping to physical address is handled by the virtual memory manager for the system in the conventional way. An ObjectID can be converted to a virtual address as long as we know the location of the pool. In our API, such a translation is provided by the oid_direct function. Once a pool is mapped into an address space, has a base address, and the relation of pool id to base address is tracked in an efficient data structure, like a hash table. For any given ObjectID, the translated address is obtained by searching the data structure for the unique pool id, returning the address where the pool is mapped, and then adding the offset.” Wherein an offset (calculating an offset) is used to identify memory pools (determining correlation between memory locations).

Regarding claim 4, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the correlation, including the offset, is determined in response to the request to modify the data (Lu Section III Blurred Persistence: A – Execution in Log) , (Wang Fig. 2; Section 2.1.3: Translation) Wherein a transaction (request to modify the data) records metadata (determines correlation) that includes a corresponding address for that transaction (response to the request to modify the data). Wherein the corresponding addresses and metadata of Lu uses the offset between memory locations of Wang.

Regarding claim 5, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the data within the modified volatile memory address locations is copied to the corresponding persistent memory locations in the persistent memory, utilizing the calculated offset. (Lu, Section II Background, Section III Blurred Persistence: A – Execution in Log)  “Only after the data have been completely written to the persistent log area, they are checkpointed (i.e., written back from the log area to the data area) to the persistent data area.” Wherein the logged data (data within the modified volatile memory address locations) are written back (copied back) to the persistent data area (locations in the persistent memory). Wherein the determined addresses (corresponding addresses utilizing the determined correlation) are used for transactions (copying); and Wang, Fig. 2; Section 2.1.3: Translation) "Once a pool is mapped into an address space, has a base address, and the relation of pool id to base address is tracked in an efficient data structure, like a hash table. For any given ObjectID, the translated address is obtained by searching the data structure for the unique pool id, returning the address where the pool is mapped, and then adding the offset.” Wherein an offset (calculating an offset) is used to identify memory pools (determining correlation between memory locations).

Regarding claim 6, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, of the data associated with the request, only the data within the modified volatile memory address locations is copied to corresponding persistent memory locations. (Lu, Section II Background, Section III Blurred Persistence: A – Execution in Log)  “Only after the data have been completely written to the persistent log area, they are checkpointed (i.e., written back from the log area to the data area) to the persistent data area.” Wherein the logged data (data within the modified volatile memory address locations) are written back (copied back) to the persistent data area (locations in the persistent memory). Wherein the determined addresses (corresponding addresses utilizing the determined correlation) are used for transactions (copying))

Regarding claim 7, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein a virtual address space is created within the volatile transaction cache, and is mapped to a region of persistent memory. (Lu Section I Introduction) “In persistent memory, the CPU cache is hardware controlled, and the mapping between data blocks in the CPU cache and those in persistent memory are opaque to the programs. To keep uncommitted data in the CPU cache in order not to be written back and to overwrite/damage the memory data, dividing memory into different areas respectively for uncommitted and to-be-persisted data is an effective approach” Wherein divided memory for uncommitted and to-be-persisted data (virtual address space created within the volatile transaction cache) is mapped to persistent memory.

Regarding claim 8, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, comprising amortizing overlapping operations to the volatile memory address locations in the volatile transaction cache. (Lu Section I Introduction) “It also aggressively flushes all data blocks from the CPU cache to memory using bulk persistence, with the reorganized memory areas and structures. By doing so, VCBP enables more cache evictions and less forced writebacks,” [Examiner notes the use of the word amortizing in context of this limitation is understood as performing more than one write simultaneously] Wherein bulk persistence (multiple writes) flushes all the block in the cache (the volatile memory address locations in the volatile transaction cache) atomically (simultaneously).

Regarding claim 10, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the data associated with the request is arranged within a data structure, where the data structure includes a tracking data structure that identifies and records volatile memory address locations of the volatile transaction cache that are written by operations performed during the modification of the data. (Lu Section III Blurred Persistence: A – Execution in Log) “Each block has an unique address. With the determined address, an uncommitted block is written to its own location. It neither overwrites any other block nor is overwritten. (2) Uncommitted data blocks are identified using their transaction status metadata in the log, which has associated metadata to indicate the transaction status. For each transaction, there is a block to record these metadata, i.e., a commit record for a committed transaction and an abort record for an aborted transaction.” Wherein a transaction (the modification of the data) records metadata (tracking data structure) that includes an address for that transaction (volatile memory address locations of the volatile transaction cache that are written).

Regarding claim 11, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein a page table is utilized to determine pages that have been modified during the requested modification, and volatile memory address locations of the volatile transaction cache corresponding to these pages are marked as modified volatile memory address locations (Lu Section I Introduction) “To make sure that the to-be-persisted data are persisted in time, programs have to record the addresses of these data blocks. When the persistence ordering is required, programs iterate each address and call cache flush commands to force them being written back to persistent memory.” Wherein the addresses of data blocks (volatile memory address locations of the volatile transaction cache corresponding to these pages) that are to-be-persisted (pages that have been modified during the requested modification) are recorded (marked as modified volatile memory address locations) by programs (page tables).
Regarding claim 12, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the data within the modified volatile memory address locations is copied from the volatile transaction cache to an undo or redo log within the persistent memory. (Lu Section I Introduction, Section II Background, Section III: C - Recovery) “This is achieved by making the corresponding log data persistent and maintaining the commit order of checkpointed data across threads.” (Section I Introduction) , “Before being written to the data area, they are first persisted to a persistent area called log area” (Section II Background) , “Replay of Committed Transactions. In the final step, the committed transactions are replayed by checkpointing their data blocks from the persistent log area to the data area, following the global commit sequence as sorted in the second step. Once these committed data are replayed, the data area are recovered to the latest committed data version.” (Section III: C – Recovery) Wherein the log data (data within the modified volatile memory address locations) is made persistent in a log area (copied to a log within the persistent memory). Wherein the log is used to replay data (undo/redo).

Regarding claim 13, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the calculated offset is applied to modified volatile memory address locations to determine corresponding persistent memory locations to be modified. (Wang Fig. 2; Section 2.1.3: Translation) , (Section I Introduction, Section II Background, Section III Blurred Persistence: A – Execution in Log) “For any given ObjectID, the translated address is obtained by searching the data structure for the unique pool id, returning the address where the pool is mapped, and then adding the offset.” (Wang Fig. 2; Section 2.1.3: Translation)  Wherein the offsetP201900263US01/ARC1P122- 2 – in figure 2 is added to find the translated address between P201900263US01/ARC1P122- 2 -a first and second address location (the calculated offset is applied to determine corresponding memory locations). Wherein that offset is used for the determined address of Lu (volatile memory address and corresponding persistent memory locations). Wherein the addresses of data blocks that are to-be-persisted (modified volatile memory address locations and persistent memory locations to be modified) are recorded.

Regarding claim 14, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein removing the logged data includes deleting an undo or redo log from the persistent memory. (Lu Section I Introduction, Section III: C - Recovery) “During recovery, the detected uncommitted data can be cleaned from the log” (Section I Introduction) , “Replay of Committed Transactions. In the final step, the committed transactions are replayed by checkpointing their data blocks from the persistent log area to the data area, following the global commit sequence as sorted in the second step. Once these committed data are replayed, the data area are recovered to the latest committed data version.” (Section III: C – Recovery) wherein cleaning the log is understood as removing the log. Wherein the log is used to replay data (undo/redo).



Regarding claims 15 - 19 and 20, claims 15 - 19 and 20 comprise the same or
similar limitations as claims 1 - 5, and 1, respectively, and are, therefore, rejected for the same or similar reasons. 

	Regarding claim 15, The combination of Lu and Wang teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method (Wang Section 3.1: New Instructions)  “In our design, we interpret the space of all ObjectIDs as a new address space and provide hardware support for loading and storing directly to this address space. Rather than requiring translation in software from ObjectID to virtual address, two new instructions will support translation in hardware, as shown in Table 3. nvld allows a load directly from an ObjectID. New hardware will look-up the ObjectID, convert it to a virtual address, and perform the load all in one instruction” Mentions new instructions for loading.

	Regarding claim 20, The combination of Lu and Wang teaches a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (Wang Section 3.1: New Instructions)  “In our design, we interpret the space of all ObjectIDs as a new address space and provide hardware support for loading and storing directly to this address space. Rather than requiring translation in software from ObjectID to virtual address, two new instructions will support translation in hardware, as shown in Table 3. nvld allows a load directly from an ObjectID. New hardware will look-up the ObjectID, convert it to a virtual address, and perform the load all in one instruction” Mentions hardware for loading and storing that performs instructions (logic integrated with the processor, executable by the processor, or integrated with and executable by the processor).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wang as applied to claim 1 above, and further in view of DRZEWIECKI (US Patent Application Publication 2020/0034310).

Regarding claim 9, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the data associated with the request is transferred from the plurality of persistent memory locations within the persistent memory to the plurality of corresponding volatile memory address locations within the volatile transaction cache (Section II Background, Section III Blurred Persistence: A – Execution in Log) Wherein data (data associated with the request) is read (transferred) from data pages (a plurality of persistent memory locations) to the main memory (plurality of volatile memory address locations within the volatile transaction cache).Wherein the determined addresses (corresponding addresses) are used for transactions (transferring).
	The combination of Lu and Wang may not teach transferring in response to a page fault.
	DRZEWIECKI teaches transferring in response to a page fault. (¶ 0025) “the memory manager of the operating system (e.g., a memory management process of operating system) detects the event as a page fault, and in response transfers (e.g., fetches) the data from secondary memory 140 to physical memory 130, such that the process can access the data using the virtual address.” Wherein data is transferred in response to a page fault.
Lu, Wang and DRZEWIECKI are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lu, Wang and DRZEWIECKI before them to modify the transfer of Lu to include the response to a page fault of DRZEWIECKI. The suggestion and/or motivation for doing so would be to increase efficiency of page fault handling. (DRZEWIECKI Abstract). Therefore, it would have been obvious to combine Lu, Wang and DRZEWIECKI to obtain the claimed invention as specified in the instant application claims.

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 8-12 of the remarks filed 9/6/22) have been fully considered but they are not persuasive. 
The Applicant argues (see page 9 of the remarks) that the combination of Lu and Wang does not teach "receiving a request to modify data currently stored in persistent memory; determining a correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory, including calculating an offset between the volatile memory address locations in the volatile transaction cache and persistent memory locations in the persistent memory; transferring data associated with the request from a plurality of persistent memory locations within the persistent memory to a plurality of corresponding volatile memory address locations within the volatile transaction cache, utilizing the determined correlation;" and "copying the data within the modified volatile memory address locations to corresponding persistent memory locations in the persistent memory, utilizing the determined correlation."  The Examiner notes that these limitations will be addressed below.  
First, the Applicant appears to argue (see middle of page 9 of the remarks) that ‘To be proper, the rejection must select one of those configurations believed to be most like the claims, and stick with it throughout the rejection, even though modified by Wang.’  The Examiner respectfully disagrees with this.   The Examiner notes the Applicant does not cite where this in the MPEP is stated and is merely conjecture from the Applicant at this point.  While the rejection may rely on Lu and its background, it is noted that the information within Lu is still prior art that would teach the Applicant’s claim language, and thus the Examiner has maintained the rejection including the Lu reference as shown in the reasons set forth below.   
The Applicant also argues (see page 9) that Lu reference does not teach "receiving a request to modify data currently stored in persistent memory", the "transferring" limitation, "performing the requested modification" limitation.   The Lu reference teaches (Section II Background: C – Transactional Persistent Memory) To ensure the storage consistency, the software (i.e., file systems or database management systems) manages the data versions and the write ordering from the main memory to the secondary storage. A transaction is executed following the steps shown in Figure 2 (a). In Step 1, the transaction reads data blocks from the disks to the main memory. In the memory, the transaction is executed in the execution area. After the execution finishes, data pages that need persistence are copied to the operating system page cache, as shown in Step 2. Before these data pages being written to the data area, they are firstly written to the log area, as shown in Step 3. Only when these data pages are completely persisted in the log area, they are checkpointed to the data area, as shown in Step 4."   Thus, based on the citations above, the Lu reference teaches that the execution of transaction (modification of data) read from disks (persistent memory); and the data (data associated with the request) is read (transferred) from data pages (a plurality of persistent memory locations) to the main memory (plurality of volatile memory address locations within the volatile transaction cache); and the transaction is executed (modified) on the data pages (transferred data) in the main memory (volatile transaction cache).  Therefore, the Examiner contends that the Lu reference teaches the limitations above as broadly and instantly claimed.  
The Applicant further argues (see pages 9-12) that the combination of Lu and Wang references does not teach the limitation of "determining a correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory, including calculating an offset between the volatile memory address locations in the volatile transaction cache and persistent memory locations in the persistent memory."  The Lu reference teaches (see figs. 2a-c and Section II Background, Section III Blurred Persistence: A – Execution in Log) that “Each block has an unique address. With the determined address, an uncommitted block is written to its own location. It neither overwrites any other block nor is overwritten. (2) Uncommitted data blocks are identified using their transaction status metadata in the log, which has associated metadata to indicate the transaction status. For each transaction, there is a block to record these metadata, i.e., a commit record for a committed transaction and an abort record for an aborted transaction.” Thus, based on the citations above, the Lu reference teaches that the determined address (determined correlation) within metadata (volatile memory address locations in a volatile transaction cache) maps to persistent memory (persistent memory locations in the persistent memory).    Therefore, the Lu reference teaches a ‘correlation’ of data that resides in a volatile memory and a persistent memory.  Also, the Wang reference was included to teach that the correlation includes calculating an offset between memory locations.  The Wang reference teaches (Fig. 2; Section 2.1.3: Translation) as shown in Figure 2, each pool is mapped into the virtual address space, and each page of the pool is individually mapped to a physical address using conventional approaches for virtual memory. It’s worth noting that the same pool might map to different virtual addresses in different processes. Furthermore, the mapping to physical address is handled by the virtual memory manager for the system in the conventional way. An ObjectID can be converted to a virtual address as long as we know the location of the pool. In our API, such a translation is provided by the oid_direct function. Once a pool is mapped into an address space, has a base address, and the relation of pool id to base address is tracked in an efficient data structure, like a hash table. For any given ObjectID, the translated address is obtained by searching the data structure for the unique pool id, returning the address where the pool is mapped, and then adding the offset.” Thus, based on the citations above, the Wang reference teaches an offset (calculating an offset) is used to identify memory pools (determining correlation between memory locations).   Therefore, the Examiner contends that the combination of the Lu and Wang references teaches the limitations above as broadly and instantly claimed.  
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant argues (see pages 11-12) ‘there is no tie whatsoever of Wang's offset and the claimed "correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory," where such correlation includes "calculating an offset between the volatile memory address locations in the volatile transaction cache and persistent memory locations in the persistent memory”.’   As noted in the previous paragraph of the instant response, the Examiner contends that the Lu and Wang references teaches the limitations of "determining a correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory, including calculating an offset between the volatile memory address locations in the volatile transaction cache and persistent memory locations in the persistent memory" for the reasons set forth above.   Particularly, the Examiner notes it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the determined address and metadata of Lu to utilize the offset between memory locations of Wang. The suggestion and/or motivation for doing so would be obtaining the advantage of efficiently translating persistent memory locations to virtual addresses. (Wang Abstract).  Therefore, it would have been obvious to combine Lu and Wang to obtain the claimed invention as specified in the instant application claims. 
Lastly, the Examiner notes that arguments (see pages 12-13) pertaining to the dependent claims are commensurate in scope with their respective independent claims, and the Examiner notes the responses above.  
   
   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Shveidel (US 11237771), which teaches a method involves receiving (400) a set of updates to multiple metadata pages of a storage system, where the set of updates include multiple bulk updates and multiple delta updates to the metadata pages. A transaction record is defined (402) for the set of updates to the metadata pages. The delta updates are written (404) to a non-volatile log. The bulk updates are written (406) to the metadata pages of a first metadata store position. A status indicator is set (410) for the transaction record for the set of updates based upon writing the delta updates to the non-volatile log. A failure associated with the storage system is identified;
Diestelhorst (US 10445238), which teaches methods and apparatus are provided for executing a transaction in a data processing system, responsive to each memory access of the transaction, a transaction log is updated in a persistent memory. After execution of the transaction and when the transaction log is complete, the transaction log is marked as ‘pending’. When all values modified in the transaction have been written back to the persistent memory, the transaction log is marked as ‘free’. When, following a reboot, a transaction log is marked as ‘pending’, data stored in the transaction log is copied to the persistent memory at addresses indicated in the transaction log. After the copying is complete, the transaction log is marked as ‘free’. Cache values modified in the transaction may be written back to persistent memory when evicted, and values read in the transaction may be read from the cache rather than from the transaction log;
Feng (US 20170344478), which teaches technologies are generally described herein for storing log records in non-volatile memory. Transaction data may be accessed that is associated with one or more transactions that modify a data storage device. The transaction data may be stored in a cache that is coupled to the data storage device. The log records corresponding to transaction data may also be stood in a non-volatile memory (NVM) that is coupled to the data storage device. Log records may be synchronized with the data storage device;
Doshi (US 20170177365), which teaches a processor of an aspect includes a decode unit to decode a transaction end plus commit to persistence instruction. The processor also includes an execution unit coupled with the decode unit. The execution unit, in response to the instruction, is to atomically ensure that all prior store to memory operations made to a persistent memory, which are to have been accepted to memory when performance of the instruction begins, but which are not necessarily to have been stored in the persistent memory when the performance of the instruction begins, are to be stored in the persistent memory before the instruction becomes globally visible. The execution unit, in response to the instruction, is also to atomically end a transactional memory transaction before the instruction becomes globally visible;
Yoon (US 20160034225), which teaches example methods and systems to provide persistent memory are disclosed herein. An example system includes a nonvolatile cache to store data received from a volatile cache. The data is associated with a transaction and the data is to be identified as durable when the transaction is committed. The example system includes a nonvolatile memory to store the data received from the nonvolatile cache when the data is identified as durable;
Shah (US 20140237172), which teaches a transactional memory system uses a volatile memory as primary storage for transactions. Data is selectively stored in a non-volatile memory to impart durability to the transactional memory system to allow the transactional memory system to be restored to a consistent state in the event of data loss to the volatile memory.



   4.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137